DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
A Preliminary Amendment was filed on 12/30/2019.  Accordingly, an Office Action on the merits of claims 1-18 is as follows:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an elastic tensioning means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification and the drawings fails to disclose any specific structure or alternatives of such a structure that can be reasonably construed as structure for defining an elastic tensioning means.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pong et al. (U.S. Patent 4,951,985) in view of Swinton (U.S. Patent 5,072,979).
Considering claim 1, Pong discloses a soft collision target for trials with a possible vehicle collision comprising: 
-  a support structure (Figure 8; Column 5, lines 67-68; Column 6, lines 1-7, vehicle body); and 
-  at least one covering panel 78,68 that is releasably connected to the support structure for replicating an outer shape of a collision target (Figure 8; Column 5, lines 67-68; Column 6, lines 1-33); 
-  wherein the covering panel is a composite material that comprises a first layer 78 forming an outer side and a second layer 68 carrying the first layer 78 (Figure 8; Column 5, lines 67-68; Column 6, lines 1-33]).
	The invention by Pong discloses that the covering panel can be attached to the support structure by any conventional means of connection, but fails to explicitly disclose that the connection is releasable.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a releasable connection in the invention by Pong, as taught by Swinton.  The motivation for doing so is provide easy attachment and removal of the covering panel, as suggested by Swinton (Column 2, lines 18-19).
Considering claim 2, Pong discloses that the first layer 78 is thinner than the second layer 68 and comprises a material that is harder with respect to the second layer 68 (Figure 8; Column 2, lines 21-24; Column 3, lines 12-42).
Considering claim 3, Pong discloses that the first layer comprises a plastic material (Column 2, lines 21-24; Column 3, lines 12-15).
Considering claim 4, Pong discloses that the second layer is formed from a foamable material (Column 3, lines 2-38).
Considering claim 6, Pong discloses that the shape of an outer side of the second layer is matched to the shape of an inner side of the first layer; and wherein the shape of an inner side of the second layer is adapted to the shape of a facing outer side of the support structure (Figures 1 and 8). 
Considering claim 7, Pong discloses that the covering panel is attached to the support structure by at least one magnet (Column 2, lines 67-68; Column 3, lines 1-11).
Considering claim 8, Pong discloses that a plurality of covering panels together form an outer cover of the soft collision target (Figures 2-3; Column 2, lines 67-68; Column 3, lines 1-11).
Considering claim 17, Pong fails to disclose that the second layer is foamable plastic.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize foamable plastic as the second layer of the bumper of Pong, as taught by Swinton.  The motivation for doing so, as understood in the art, is that foamable plastic was known to be the conventional energy-absorbing material for a bumper.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pong et al. (U.S. Patent 4,951,985) in view of Swinton (U.S. Patent 5,072,979), as applied to claim 1 above, and further in view of Nickel et al. (PG-PUB 2016/0001722).
Considering claim 5, Pong, as modified by Swinton, fails to explicitly disclose that the shape of the first layer takes place by a deep drawing process.
However, Nickel teaches forming an outer plastic layer of a bumper by a deep drawing process (Figure 3; [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a deep drawing process to form the outer layer of the bumper of Pong, as modified by Swinton, as taught by Nickel.  The motivation for doing so, as understood in the art, is to provide a seamless and easily manufactured component.

s 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pong et al. (U.S. Patent 4,951,985) in view of Swinton (U.S. Patent 5,072,979), as applied to claim 1 above, and further in view of Seiler et al. (U.S. Patent 5,122,398).
Considering claim 16, the invention by Pong, as modified by Swinton, fails to explicitly disclose that the first layer is polycarbonate.
However, Seiler teaches the use of polycarbonate in the exterior of a bumper (Column 1, lines 4-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize polycarbonate in the exterior of a bumper, as taught by Seiler, in the invention by Pong, as modified by Swinton.  The motivation for doing so is that polycarbonate was known to be the conventional impact-resistant plastic shell for a bumper, as taught by Seiler.
However, Seiler teaches the use of polycarbonate in the exterior of a bumper (Column 1, lines 4-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize polycarbonate in the exterior of a bumper, as taught by Seiler, in the invention by Pong, as modified by Swinton.  The motivation for doing so is that polycarbonate was known to be the conventional impact-resistant plastic shell for a bumper, as taught by Seiler.
Considering claim 18, the invention by Pong, as modified by Swinton, fails to explicitly disclose that the second layer is polyurethane foam.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize polyurethane foam in a bumper, as taught by Seiler, in the invention by Pong, as modified by Swinton.  The motivation for doing so is that polyurethane foam was known to be the conventional energy-absorbing material for a bumper, as taught by Seiler.

Allowable Subject Matter
Claims 9-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art made of record fails to disclose the subject matter of a soft collision target for trails with a possible vehicle collision having a support structure, at least one covering panel that is releasably connected to the support structure, the support structure having a plurality of struts, wherein at least one strut comprises at least two strut members arranged one after another in a longitudinal direction, wherein adjacent ends of two of said at least two strut members facing each other are braced against one another by an elastic tensioning means.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Timme discloses a two layer impact apparatus having a high rigidity plastic layer and a polyurethane foam layer.
Rubin discloses a multi-layer impact apparatus having a polyurethane foam layer and outer thin layer of vinyl.
Eipper discloses an outer plastic shell and a foam layer in a bumper.
Reid, Jr. discloses an outer hard layer and an inner foam layer in a molded attachement member for a vehicle.
Kim discloses an outer layer and an inner foam layer in a molded bumper.
Kelly discloses a magnetically attached bumper protector having an energy-absorbing material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        September 30, 2021